United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY SYSTEMS COMMAND,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-11
Issued: May 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2007 appellant filed a timely appeal from a September 19, 2007 decision
of the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than a 32 percent impairment of the right fifth
finger, for which she received a schedule award.
FACTUAL HISTORY
The Office accepted that on March 3, 2005 appellant, then a 44-year-old materials
handler, sustained a crush injury and fracture of the distal phalanx of the right fifth finger when
the digit became wedged between a metal plate and a metal bin. On the date of injury, appellant
underwent debridement, nail bed repair, replacement of the nail plate and repair of the volar
surface of the right fifth fingertip. Dr. Carl de los Reyes, an attending Board-certified plastic

surgeon, submitted progress notes through April 2005. He released appellant to full duty on
May 4, 2005.
On April 5, 2007 appellant claimed a schedule award. The Office referred appellant to
Dr. Bernard Portner, a Board-certified physiatrist, for a second opinion examination. In a
May 10, 2007 report, Dr. Portner reviewed a history of injury and medical treatment, noting that
appellant had reached maximum medical improvement. He related appellant’s complaints of a
constant residual achiness in the right fifth finger and discomfort with pinching and gripping. On
examination, Dr. Portner found that the tip of the finger was partially missing, with mild
deformity of the fingernail. Pinch strength using the thumb and fifth finger was diminished on
the right. Appellant had full range of motion of all joints in the right fifth finger. Dr. Portner
diagnosed a partial transverse sensory loss due to diminished pinprick sensation and two-point
discrimination at six millimeters.
The Office referred the medical record to an Office medical adviser to determine the
percentage of permanent impairment. In a July 27, 2007 report, an Office medical adviser
reviewed Dr. Portner’s report, noting that appellant reached maximum medical improvement as
of May 1, 2006. Referring to the fifth edition of the American Medical Association, “Guides to
the Evaluation of Permanent Impairment” (hereinafter, “A.M.A. Guides”), the medical adviser
found that appellant had no impairment due to loss of motion. Regarding sensory deficit or pain,
the medical adviser assessed a Grade 4 or 25 percent deficit according to Table 16-10, page 482.1
She noted that the maximum percentage for ulnar nerve impairment was seven percent under
Table 16-15, page 492.2 The medical adviser multiplied the 7 percent impairment for the ulnar
nerve by the 25 percent deficit grade, resulting in a 2 percent impairment of the right hand or
right upper extremity according to Table 16-2, page 439,3 or a 24 percent impairment of the right
fifth finger according to Table 16-1, page 438.4 She also assessed 10 percent impairment for
partial transverse sensory loss in 20 percent of the digit length, according to Table 16-7, page
448.5 Using the Combined Values Chart on page 604, the medical adviser calculated that
appellant had a 32 percent impairment of the right fifth finger.

1

Table 16-10, page 482 of the fifth edition of the A.M.A., Guides is entitled “Determining Impairment of the
Upper Extremity Due to Sensory Deficits or Pain Resulting From Peripheral Nerve Disorders.”
2

Table 16-15, page 492 of the fifth edition of the A.M.A., Guides is entitled “Maximum Upper Extremity
Impairment Due to Unilateral Sensory or Motor Deficits or to Combined 100 percent Deficits of the Major
Peripheral Nerves.”
3

Table 16-2, page 439 of the fifth edition of the A.M.A., Guides is entitled “Conversion of Impairment of the
Hand to Impairment of the Upper Extremity.”
4

Table 16-1, page 438 of the fifth edition of the A.M.A., Guides is entitled “Conversion of the Digits to
Impairment of the Hand.”
5

Table 16-7, page 448 of the fifth edition of the A.M.A., Guides is entitled “Digit Impairment for Transverse and
Longitudinal Sensory Losses in Index, Middle, and Ring Fingers Based on the Percentage of Digit Length
Involved.”

2

By decision dated September 19, 2007, the Office granted appellant a schedule award for
32 percent permanent impairment of the right fifth finger. The period of the award ran from
May 1 to June 3, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 provides for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.7 As of February 1,
2001, schedule awards are calculated according to the fifth edition of the A.M.A., Guides,
published in 2000.8
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.9 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.10
ANALYSIS
The Office accepted that appellant sustained a crush injury and fracture of the distal
phalanx of the right fifth finger. The Office granted appellant a schedule award for 32 percent
permanent impairment of the right fifth finger. The award was based on an Office medical
adviser’s interpretation of the May 10, 2007 findings of Dr. Portner, a Board-certified physiatrist
and second opinion physician, who found that the tip of the right fifth finger was missing.
Dr. Portner also observed a partial transverse sensory loss in the right fifth finger. The Office
medical adviser assessed a 10 percent impairment for partial transverse sensory loss in 20
percent of the digit length, according to Table 16-7, page 448 of the A.M.A., Guides.

6

5 U.S.C. §§ 8101-8193.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, be based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).
9

See Paul A. Toms, 28 ECAB 403 (1987).

10

A.M.A. Guides 433-521, (5th ed. 2001), Chapter 16, “The Upper Extremities.”

3

The Board notes that Table 16-7, entitled “Digit Impairment for Transverse and
Longitudinal Sensory Losses in Index, Middle, and Ring Fingers Based on the Percentage of
Digit Length Involved,” does not apply to the fifth or little finger. (Emphasis in the original).
The fifth finger is addressed by Table 16-6, page 448, entitled “Digit Impairment for Transverse
and Longitudinal Sensory Losses in Thumb and Little Finger Based on the Percentage of Digit
Length Involved.” (Emphasis in the original.) Both Table 16-6 and 16-7 provide a 10 percent
impairment for a total transverse loss of 20 percent of the digit length. Therefore, the Office
medical adviser’s reference to Table 16-7 instead of Table 16-6 is not harmless error. However,
the medical adviser did not explain why she assessed 10 percent impairment for total transverse
loss whereas Dr. Portner only found a partial transverse loss. According to either Table 16-6 or
16-7, a partial transverse loss equals 5 percent impairment, not the 10 percent the medical
adviser used in calculating the schedule award. The Board finds that this discrepancy requires
clarification.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence.11 Accordingly, once the
Office undertakes to develop the medical evidence further, it has the responsibility to do so in a
proper manner. On remand, the Office should clarify whether appellant has a total or partial
transverse sensory loss in the right fifth finger. Following any other development deemed
necessary, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to the Office for additional development regarding the appropriate percentage of permanent
impairment of appellant’s right fifth finger.

11

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 19, 2007 is set aside, and the case remanded to the
Office for further development consistent with this decision.
Issued: May 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

